      Case 1:18-cv-08040-LLS Document 164 Filed 09/10/21 Page 1 of 2
                                                           , l)C Sl)~1
UNITED STATES DISTRICT COURT                             DUCt.;'.\IEl\T
SOUT HE RN DISTRICT OF NEW YORK                          ELECTRO\ICALLY FilLED
MI CHAEL MORALES ,                                       !'Ci< d:

                            Plaintiff ,
                                                      uA1 E 1- i 1   : 1:    rfIo Ii ,
             - against -
                                                18 Civ . 8040 (LLS)
71 FIFTH GROUND LESSOR LLC , SAMCO
                                              ADMINISTRATIVE ORDER
PROPERTIES , INC ., SAMCO PROPERTIES ,
                                                      NO. 1
LLC , CENTENNIAL ELEVATOR
INDUSTRIES , INC ., AND LSL
CONSTRUCTION SERVICES, INC .,

                              Defendants .

JOSEPH GONZALEZ,

                              Plaintiff ,

             - against -
                                                18 Civ . 8122        (LLS)
71 FIFTH GROUND LESSOR LLC , SAMCO
PROPERTIES , INC ., SAMCO PROPERTIES ,
LLC , CENTENNIAL ELEVATOR INDUSTRIES,
INC ., AND LSL CONSTRUCTION SERVICES ,
INC ., CRAVEN CORPORATION , AND CRAVEN
MANAGEMENT CORPORATION , MC 71 FIFTH
AVENUE REALTY LLC
                          Defendants .



     As discussed at pages 19 - 20 , 24 - 25 of the transcript of the

July 16 , 2021 conference ,

     1.   Any party with a presently existing asserted claim ,

          crossclaim or counterclaim against any other party shall

          file , within the next 30 days , a statement suffic i ent to

          serve as the party ' s statement in a brief or final

          pretrial order , stating precisely the nature of that

          claim , the facts supporting it , and the legal arguments

          which support it , with detail enough to define its

          elements and their proof . The purpose is to inform the
         Case 1:18-cv-08040-LLS Document 164 Filed 09/10/21 Page 2 of 2

           party being sued of precisely what the claim is and by

           what facts it will be proved.

     2.     Any party hereafter asserting a claim, crossclaim or

           affirmative defense against any party must file ,

           contemporaneously with that claim or affirmative defense ,

           a similar statement .


     So Ordered .

Dated:        New York , New York
              September 10, 2021


                                                     lv-w· ,) L. Stli\.,tvk
                                                   Louis L . Stanton
                                                      U.S . D. J .
